THOMPSON, Presiding Judge,
dissenting.
“If the court finds that either parent is voluntarily unemployed or underemployed, it shall estimate the income that parent would otherwise have and shall impute to that parent that income .... ” Rule 32(B)(5), Ala. R. Jud. Admin. “This court, noting that the language of Rule 32 is mandatory, has held that where a trial court finds a parent to be voluntarily unemployed or underemployed, it is required to impute income to that parent.” Van Houten v. Van Houten, 895 So.2d 982, 986 (Ala. Civ. App. 2004). I believe that the evidence supports the trial court’s determination that Ronald W. Tanner, Jr. (“the father”), is voluntarily underemployed, and I conclude that that same evidence is sufficient to allow the trial court to estimate an appropriate amount of income to be imputed to the father. See Rule 32(B)(5). Accordingly, I dissent.